DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 1 recites “A use of a modified porous membrane material…” at line 1. This recitation renders the claim language indefinite since it is not entirely clear if the recited use is an active, positive method of using the modified porous membrane material or merely an intended use of the modified porous membrane material.
Claims 2-4, 6, 7 and 9 are likewise rejected due to their dependence from claim 1.
	The Examiner notes that this rejection could be overcome by amending the phrase “A use of a modified porous membrane material” in claim 1 to read as “A method of using a modified porous membrane material”. The dependent claims should likewise be amended with corresponding language along the lines of e.g. “The method of claim 1…” or “The method of using the modified porous membrane material of claim 1…”.

	Claim 1 also recites “a membrane layer” at the end of the last line. This renders the claim indefinite since it is not clear what “membrane layer” is being referred to. From the disclosure, it appears as though the modifier is grafted within pore channels of the porous membrane material, and the liquid membrane is formed by loading water into the modified pore channels. These modified pore channels loaded with water are seen as appearing to constitute the recited membrane layer. However, claim 1 does not actually recite the modifier being grafted into the pore channels. In other words, claim 1 allows for the possibility of the modifier being grafted only onto a face of the porous membrane material. In such an instance, the “membrane layer” could be considered as either the water loaded into the pore channels or the modifier grafted onto a face of the membrane.
Claims 2-4, 6, 7 and 9 are likewise rejected due to their dependence from claim 1.
	The Examiner notes that the rejection could be overcome by amending claim 1 to clarify that the modifier is grafted within the pore channels. 

Allowable Subject Matter

4.	Claims 1-4, 6, 7 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5.	The following is a statement of reasons for the indication of allowable subject matter:

Ahn et al. (US 2014/0060324 A1) discloses a method of using a modified porous membrane material in improving a separation factor during a liquid (liquid to enhance gas transport, see paragraph [0088]) membrane separation of carbon dioxide, wherein the modified porous membrane material is prepared by a preparation method comprising dissolving (when immersion coating or dipping is used, see paragraph [0083]) a silane coupling agent containing an amine group (aminosilane curing agent, see paragraphs [0065]-[0067]) in an organic solvent (such as an alcohol, see paragraph [0031]) to serve as a modifier, immersing (immersion coating, see again paragraph [0083]) an inorganic porous membrane material (e.g. porous alumina, porous titania, porous zirconia, see paragraph [0094]) in the modifier for a grafting reaction (reaction between the epoxy-functional organopolysiloxane and the aminosilane curing agent, see the abstract), and after the grafting reaction is completed, performing washing and drying (see paragraph [0091]) to obtain the modified porous membrane material, wherein the inorganic porous material has an average pore size of about 0.2 µm to about 500 µm (about 200-500,000 nm, see paragraph [0093]), and the liquid membrane separation of the carbon dioxide comprises allowing the liquid membrane (see paragraph [0088]) to contact with a gas mixture (e.g. carbon dioxide and nitrogen, see paragraph [0043]) containing the carbon dioxide to make the carbon dioxide permeate a membrane layer.
However, Ahn et al. teaches the modifier forming a layer on a surface of the porous membrane material (see paragraph [0081]) and the liquid being supplied adjacent to a surface of the modified porous membrane material (e.g. in a membrane contactor, see paragraph [0083]). Ahn et al. does not teach the liquid being water or being loaded as a solvent into pore channels of the modified porous membrane to form a liquid membrane.
The prior art made of record does not teach or fairly suggest the method of claim 1 comprising loading water as a solvent into pore channels of the modified porous membrane material to form the liquid membrane.
	Claims 2-4, 6, 7 and 9 likewise contain allowable subject matter due to their dependence from claim 1.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 22, 2022